Citation Nr: 1641587	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-16 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating for bilateral hearing loss in excess of 0 percent.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from November 1955 to September 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decision of the RO in Atlanta, Georgia dated in May 2011.

In July 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In September 2015, the Board remanded this issue for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The Board also remanded an application to reopen service connection for a back disorder for issuance of a Statement of the Case.  The RO issued a Statement of the Case in November 2015; however, the Veteran did not perfect the appeal.  

In September 2015, the Board also dismissed an appeal of an application to reopen an earlier effective date issue for the grant of service connection for tinnitus, denied service connection for bilateral foot and leg disorders, denied a rating in excess of 10 percent for tinnitus, and denied compensation under 38 U.S.C. § 1151 for claimed disorders of the eyelid and teeth.  The Board's decision with respect to those matters is final.  See 38 C.F.R. § 20.1100 (2016). 

The Board has considered whether this appeal involves the issue entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  However, in this case, the Veteran's combined disability rating is 10 percent and he has not asserted that his service-connected hearing loss and tinnitus have resulted in unemployability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

For the entire period on appeal, the Veteran's bilateral hearing loss has been manifested by hearing acuity that is no greater than Level I in the right ear and no greater than Level I in the left ear


CONCLUSION OF LAW

The criteria for a disability rating higher than 0 percent for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85.

Provisions for evaluating exceptional patterns of hearing impairment are as follows: When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2016).

In a June 2003 rating decision, VA granted service connection for bilateral hearing loss and assigned an initial disability rating of 0 percent under Diagnostic Code 6100, effective April 22, 1993.  The current appeal arises from a claim for an increased rating received at the VA RO in August 2010.  In a May 2011 rating decision, VA denied a disability rating in excess of 0 percent for the service-connected bilateral hearing loss.  

A January 20, 2010, letter from J. Hoffman, MD, states that the Veteran has sensorineural hearing loss which is severe in nature in the high frequencies (VBMS record 02/23/2011).  

VA outpatient records include a July 8, 2010, VA Audiology Consultation, which reveals the veteran's complaint of decreased hearing.  The Hearing Handicap Inventory for the Elderly-Screening produced a score consistent with mild-to-moderate subjective hearing handicap.  VA Audiology Hearing Aid Notes from August 2010 to December 2010 reveal the Veteran was being fitted for bilateral hearing aids (VBMS record 02/16/2011).

A private audiogram dated November 12, 2010, reveals the following puretone thresholds:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
55
60
39
LEFT
15
15
40
55
31

Speech discrimination testing did not specify that it conformed to Maryland CNC as required under VA law (VBMS record 02/23/2011).  

Because valid speech discrimination scores were not provided, and because an exception pattern of hearing loss is not demonstrated, these test results cannot be used for evaluation purposes.  The Board notes however that, even if these values were applied to the table for evaluating hearing impairment based only on puretone threshold average (see Table VIA), the result would be level I hearing in each ear, which would produce a 0 percent rating when applied to Table VII.
  
A VA QTC examination in March 2011 reveals current symptoms of decreased hearing bilaterally.  The condition was treated with VA-issued hearing aids, but the Veteran was not using them.  He was urged to follow up with the audiologist at VA.  Overall functional impairment was described as difficulty hearing/understanding conversations, asking to repeat, difficulty with background noise, requirement of increased volume to hear television, and difficulty to hearing on the telephone.  The Veteran's usual occupation was not affected by his condition.  Audiometric testing revealed the Veteran's speech discrimination ability was 94 percent in the right ear and 94 percent in the left ear.  Puretone thresholds were recorded as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
60
60
40
LEFT
15
15
40
55
31

Applying these values to Table VI results in level I in the right ear and level I in the left ear.  Application to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating. 

The report of VA examination in November 2015 reveals the Veteran was still not wearing his hearing aids and was therefore not compliant with the treatment plan for his hearing loss.  The examiner opined that attempting to communicate with an untreated sensorineural hearing loss is likely the reason behind his described poor functional capacity.  His hearing had not changed since his last test in 2010.  There was no progression of the service-connected hearing loss.  Audiometric testing revealed speech discrimination ability of 96 percent in the right ear and 100 percent in the left ear.  Puretone thresholds were recorded as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
25
60
60
41
LEFT
20
20
50
60
38

Applying these values to Table VI results in level I in the right ear and level I in the left ear.  Application to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating. 

The Board acknowledges the Veteran's assertions that he has been assessed as having "severe" hearing loss.  In support of this assertion, he has noted the January 2010 letter from Dr. Hoffman, as well as a December 15, 2000, VA Audiology note which states: "Due to the severity of his hearing loss, [the Veteran] may have slight difficulty hearing soft speech."  

With respect to the second reference, the Board finds that this is not a description of "severe" hearing loss but is a description of "slight" hearing loss.  The use of the term "severity" is synonymous with "degree."  It refers to the range of impairment and does not imply any particular point in that range.  With respect to the statement of Dr. Hoffman, the term "severe" is qualified as applying specifically to the high frequencies.  The rating schedule does not define or employ terminology such as "severe."  It incorporates the specific audiometric readings at each of four specific frequencies.  Use of the term "severe" in this context does not imply any particular rating.  It is the puretone threshold values at each frequency which are determinative.  

The Board also notes that much of the impairment described by the Veteran is in relation to his tinnitus.  He has described having difficulty hearing people due to the "hissing and ringing" which he described as "severely loud" (VBMS record 02/23/2011).  However, the Veteran is separately compensated for his tinnitus and is receiving the maximum 10 percent disability rating for that condition.  The Board cannot compensate him doubly for the same symptomatology.  See 38 C.F.R. § 4.14 (2016).

In sum, the Board finds that for the entire period on appeal, the schedular criteria for a rating in excess of 0 percent for bilateral hearing loss have not been met.  The Board therefore concludes that an increased rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Although, as noted above, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Veterans Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The Board notes that the rationale of the Veterans Court in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the Veterans Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  

In this regard, both the March 2011 and November 2015 VA examiners specifically addressed the functional effects caused by the Veteran's hearing loss disability.  The March 2011 examiner reported that functional impairment consisted of difficulty hearing/understanding conversations, asking to repeat, difficulty with background noise, requirement of increased volume to hear television, and difficulty to hearing on the telephone.  The November 2015 examiner reported that there had essentially been no change in hearing loss since the prior examination and that the Veteran's difficulties were compounded by the fact that he was noncompliant with the recommended therapy.  Accordingly, the Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board finds that the first Thun element is not satisfied here.  The Veteran's symptoms involve difficulty hearing and difficulty understanding speech.  These signs and symptoms and their resulting impairment are fully contemplated by the rating schedule which considers both auditory acuity and speech recognition.  Accordingly, the Board finds that there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the hearing loss inadequate.  While he has described somewhat overlapping symptomatology associated with the effect of his tinnitus on his hearing ability, the rating schedule fully contemplates both types of impairment and includes ratings for impaired hearing acuity whether caused by perceived sound from tinnitus or other sources.  

Special Monthly Compensation Consideration

The Board has considered whether the Veteran's disability picture warrants any level of Special Monthly Compensation (SMC).  See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352.  The Veteran is currently not in receipt of SMC of any kind.  Service connection is only in effect for hearing loss and tinnitus.  These service-connected disabilities have not resulted in loss of use of the extremities, 38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350(a), (c), (d), (e), and have not rendered the Veteran housebound or in need of the aid and attendance of another, 38 U.S.C. § 1114(l), (s), (r) 38 CFR § 3.350(b), (i), (h).  The combined service-connected rating is 10 percent (38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i)).  Under the circumstances here, the Board concludes that no SMC is warranted.  

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining a VA examination to evaluate the Veteran's hearing loss.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

A disability rating in excess of 0 percent for bilateral hearing loss is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


